 In the Matter of A. S. POLAN, L. M. POLAN, C. M. POLAN, LAKE POLAN,JR., AND E. J. POLAN, A PARTNERSHIP,DOING BUSINESSUNDER TI1,7FIRMNAME OF ZENITH OPTICAL COMPANY IandOPTICAL WORKERSCOORDINATING COMMITTEE, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. 9-C-1809.-DecidedOctober30,1943DECISIONAND .ORDEROn September 14, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist from the unfair labor,practices found and take certain affirmative action, as set forth inthe copy of the Intermediate Report annexed hereto, and that, thecomplaint be dismissed as to the remaining allegations.Thereafterthe respondents filed exceptions to the Intermediate Report and re-quested oral argument before the Board in Washington, D. C.OnOctober 14, 1943, the respondents and the Union participated in oralargument before the Board.The Board has considered the rulingsmade by the Trial Examiner at the hearing and finds that no preju-dicial error was committed.The rulings are hereby affirmed.TheBoard has considered the Intermediate Report, the respondents' ex-ceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.The Trial Examiner found, and we agree, that the respondentsdiscriminatorily discharged 11 named employees. In making thisfinding, we attach considerable weight to the anti-union statementsand conduct of the respondents commencing prior to and continuingthroughout the period of the discharges.Thus, in January 1943,prior to the discharge of Eckley, Foreman Dent inquired of employeeStein "how the union was coming along," Foreman D'Ammato chargedemployee Poling with being a "ringleader" of the union movement,and Foreman King, while agreeing with Poling that employees could'As amended at the hearing.53 N. L. R. B., No. 49.252 `LENIT11 OPTICAL COMPANY253riot be discharged for joining the Union, asserted "there are alwaysother reasons."On January 25, prior to the discharges of Kidd andJohnson, Foreman Chedester and Grieg discussed the dismissal ofJohnson because of his success in organizing the employees.OnFebruary 5, the date of Smallwood's discharge, Foreman Kinderwarned him, "If you don't get some of those ideas out of your headyou won't last long",and also stated that the Union would never geta footing in the respondents' plants.A few days later, ForemanPerry, ' in a conversation with Smallwood, disparaged and belittledthe Union.Following Carney's strongly anti-union speech on Feb-ruary 9-and Albert Polan's threat on that day to beat up representa-tives of the Union who were passing out handbills, employees Steinand Poling were discharged on February 12 and 15, respectively.OnFebruary 20, Foreman Sweitzer tore a union leaflet and threw thepieces at employee Peyton, saying, "That's what I think of you andyour damned union."Commencing on February 22, employees Pey-ton,Rudman, Baker, Pribble, and Black were discharged in rapidsuccession.We also attach importance to the failure of the respondents, withrespect to the employees named in the complaint, to adhere to theirpolicy of granting a hearing to employees before their discharge. Inaddition, we deem it significant that, with respect to the dischargeof Kidd, Lenertz, the respondents' acting personnel director, statedto Kidd, after his discharge, that the respondents did not rehire em-ployees who had previously been discharged by them, while the un-controverted testimony shows that the respondents rehired employeeSmallwood after he had been discharged by them, and, with respectto the discharge of Black, that Moore, who investigated one of Black'sabsences on behalf of the respondents, was the mother-in-law of L.M. Polan, and that, although Moore conducted her investigation onMarch 5, 1943, Black was not advised that she was to be dischargeduntil March 22, 1943 2ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, A. S. Polan, L. M. Polan,C.M. Polan, Lake Polan, Jr., and E. J. Polan, a partnership, doingbusiness under the firm name of Zenith Optical Company, Hunting-ton,West Virginia, and their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Optical Workers CoordinatingCommittee, affiliated with,the Congress of Industrial Organizations,'It is noted that thereferencein Albert Polan's testimony (at page 16 of the Inter-mediate Report)to anemployeewith "onlyone band" Isto Gobel Osborne.559015-44-vol. 53-18 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDor in any other labor organization of their employees, by dischargingor refusing to reinstate any of their employees, or by discriminatingin any other manner with regard to their hire or tenure of employmentor any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities, for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act. '2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Gaylord Kidd, Edgar L. Johnson, Marguerite Stein,Madeline Peyton, Fred Allen Rudman, Louise Baker, Hugh T. Prib-ble, and Thelma Black 'immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges;(b)Make whole Gaylord Kidd, Edgar L. Johnson, MargueriteStein, Madeline Peyton, Fred Allen Rudman, Louise Baker, Hugh T.Pribble, and Thelma Black for any loss of pay they have suffered byreason of the respondents' discrimination against them, by paymentto each of them of a sum of money equal to the amount which he orshe normally would have earned as wages from the date of his or herdischarge to the date of the respondents' offer of reinstatement, less hisor her net earnings during said period; and make whole Buell Small-wood for any loss of pay he has suffered by reason of the respondents'discrimination against him, by payment to him of a sum of moneyequal to the amount which he normally would have earned as wagesfrom the date of his discharge to the date upon which he secured thejob he held at the time of the hearing, less his net earnings duringsuch period;(c)Upon application by Doreene Eckley and Glen Poling, within40 days after their discharge from the armed 'forces of the UnitedStates, offer them immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their senior-ity or other rights and privileges;(d)Make whole Doreene Eckley and Glen Poling for any loss ofpay they have suffered or may suffer by reason of the respondents'discrimination against their., by immediate, payment to each of themof a sum of money, equal to the amount which he or she normallywould have earned as wages from the date of his or her discharge tothe date of his or her entry into the armed forces, less his or her netearnings during said period, and by payment to each of them of asum of money equal to the amount which he or she normally would ZENITH OPTICAL COMPANY255earn as wages from a date 5 daysafter his or her timelyapplicationfor reinstatementto the date of the respondents'offer of reinstate-ment,lesshis or hernet earnings during saidperiod;(e)Post immediately in conspicuous places throughout their plantsat Huntington, West Virginia, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to theiremployees stating : (1) that the respondents will not engage in theconduct from which they are ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondents will take theaffirmative action set forth in paragraphs 2 (a), (b), (c), and (d) ofthis Order; and (3) that the respondents' employees are free to be-come and remain members of Optical Workers Coordinating Commit-tee, affiliated with the Congress of Industrial Organizations, and thatthe respondents will not discriminate against any employee becauseof his membership or activity in that organization;(f)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondents have taken to comply herewith.AND IT IsFURTHERORDEREDthat the complaint,insofar as it allegesthe discriminatory discharge of Wade Wilson, be, and it hereby is,dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Benjamin E. Cook,for the Board.Mr. Edmund A. Marshall,ofFitzpatrick,StricklingdMarshall,of Huntington,W. Va. for the respondent.Mr. B. T.Hank Wolford,of Huntington,W. Va., for the Union.STATEMENT OF THE CASEUpon a first amended charge duly filed on June 28, 1943,by Optical WorkersCoordinating Committee,affiliatedwith the Congress of Industrial Organiza-tions,herein called the Union,theNational Labor Relations Board, hereincalled the Board, by its Regional Director for theNinthRegion (Cincinnati,Ohio),issued its complaint dated July 17, 1943, against A. S. Polan, L.M. Polan,C.M. Polan, Lake Polan,Jr.,and E. J. Polan, a partnership,doing businessunder the firm name of Zenith Optical Company, individually and collectivelyherein called the respondents,alleging that the respondents had engaged inand were engaging in unfair labor practices affecting commerce within themeaning of Section 8(1) and(3) and Section 2 (6) and(7) of the NationalLabor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaintand notice of hearing thereon were duly served upon the respondents and theUnion.With respect to the unfair labor practices,the complaint alleged in substance :(1) that since January 1, 1943, the respondents interfered with, restrained, 256DECISIONSOF NATIONAZLABOR RELATIONS BOARDand coerced its employees in the exercise of the rights guaranteed them inSection 7 of the Act in that they (a) urged, persuaded, and warned their em-ployees from becoming or remaining members of the Union; (b) questioned theiremployees as to their union affiliations; (c) threatened their employees withloss of employment and other reprisals if they became or remained membersof the Union; (d) maintained a close surveillance of, and spied upon theactivities,meetings, and meeting places of the Union and its membership; (e)vilified and disparaged the Union, its leaders and organizers; (f) requested,urged and ordered their employees to attend a meeting held on or about February9, 1943, at which the speaker denounced unions and attempted to influence saidemployees to refrain from becoming or remaining members of the Union ; and(g) closed their plant in order to coerce their employees into attending themeeting; and (2) discharged or laid off the following named persons, on orabout the date appearing opposite their respective names and thereafter failedand refused to reinstate them, because they and each of them joined and assistedthe Union and engaged in concerted activities with other employees for thepurpose of collective bargaining or other mutual aid or protection : GaylordKidd, January 26, 1943; Edgar L. Johnson, January 27, 1943; Richard Allison,February 8, 1943; June Callicott, February 10, 1943; Doreene Eckley, February10, 1943; Glen Poling, February 12, 1943; Marguerite Stein, February 12,,1943;Madeline Peyton, February 22, 1943; Fred Allen Rudman, February 28, 1943;Louise Baker, March 3, 1943; H. T. Pribble, March 3, 1943; Thelma Black, March15, 1943; Buell Smallwood, February 5, 1943; Wade Wilson, June 15, 1943.'Pursuant to notice, a hearing was held at Huntington, West Virginia, fromAugust 2, to 6, 1943, before Gustaf B. Erickson, the undersigned Trial Examinerduly designated by the Chief Trial Examiner. The Board and the respondentswere represented by counsel and the Union by an authorized representative.All of the parties participated in the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses and -to introduce evidencebearing upon the issues.At the commencement of the hearing the undersigned granted without objectiona motion of counsel for the respondents that his oral denial of each and everyallegation of the complaint stand as respondents' answer to the complaint.The undersigned also granted without objection motions made by counsel forthe Board to amend the title of the complaint and to add to paragraph 6thereof the names of Mrs. Thelma Black, Buell Smallwood, and Wade Wilson.At the close of the Board's case the undersigned granted a motion of counsel forthe Board to dismiss from the complaint the names of Richard Allison andJune Callicott, and denied a motion made by counsel for the respondents thatthe complaint be dismissed.The respondents' motion to dismiss was renewedat the close of the hearing.Ruling thereon was deferred.The motion is nowdenied.Thereafter the undersigned granted a motion of counsel for the Boardto conform the pleadings to the proof.At the close of the hearing the partieswere afforded an opportunity to argue orally before and to file briefs withthe undersigned.No oral arguments were made and no briefs have been filed.I The last 3 names and dates were added to paragraph 6 of the complaint by amend-ment made at the hearing. The name of James Smith was also sought to be included inthis amendment.On objection by counsel for the respondents who claimed surprise as toSmith, the undersigned ruled that with respect to Smith the respondent should be allowedthe customary 10 days notice.The Board withdrew Smith's name from the proposedamendment ZENITHOPTICAL COMPANY257Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF THe COMPANYThe respondents A. S. Polan, L. M. Polan, C. M. Polan, Lake Polan, Jr.,and E.J.Polan, a partnership doing business under the firm name of ZenithOptical Company, have their principal office and place of business in Hunting-ton,West Virginia, where the partnership is engaged in the processing of glassfor gunpowder and gun-control instruments.During the last year the partner-ship businessexceeded$500,000 in value.It has contracts with the UnitedStatesGovernmentand delivers about 50 percent of its products to governmentordnance depots located in Pennsylvania and Illinois.The balance of theprocessedglass isdelivered to the Minneapolis Honeywell Company in Minne-sota under contract with the latter company, which purchases the processedglassfrom the respondents for use in performance of contracts it has with theGovernment.The Government furnishes all of the glass z and owns about 95percent of all of the machinery and equipment, the respondents holding titlethereto asagents ofthe Government.The Iespondents purchase for their ownaccount all necessary processing materials Such as felt for beveling, serum forpolishing,various types of pulls and weights for blocking and polishing, cheesecloth, and alcohol.A substantial amount of such material is shipped to therespondents' plant in West Virginia from points outside that State.The premisesare leasedby therespondentsfrom the owner of the property ; the respondentsexercisefullmanagerial functions and complete supervision and supervisoryauthority over their employees, except that the plant guards are militarized.The undersignedfinds that the respondents are engaged in commerce withinthe meaningof the Act sII. THE ORGANIZATIONINVOLVEDOpticalWorkers Coordinating Committee, affiliated with the Congress ofIndustrialOrganizations, is a labor organization admitting to membershipemployees of the respondents.IIITHE UNFAIR LABOR PRACTICESA. Interference, restraint and coercionIn August 1942, the Union began a campaign to organize the employees of therespondents.From the beginning of the campaign the respondents concernedthemselves with the Union's activities.Employee Wade Wilson 4 testified thatsoon after he was employed in August 1942, his foreman, James scales, accusedhim of "talking union" and said that he had been so told by Russell Carte,captain of the respondents' plant guards; and that on several occasions Scalestold him that any man who joined the Union should find himself another job.Scales testified that he "never discussed the union with anyone," and neverconsidered the Union at all in his dealings with Wilson.Wilson was a crediblewitness.Scales impressed the undersigned as evasive.The undersigned finds2Excess spoilage must be replaced by the respondents at their expense.8 The Board so found In theMatter of Zenith OpticalCo,48 N. L R B 1283.4 Erroneously named in the transcript as William Wilson. 258DECISIONS OF NATIONAL LABOR RELATIONSBOARDkthat Scales made the statements attributed to him by Wilson.By December ofthat year the Union's organizingcampaign was in fullprogress.On February 9, 1943, the employees were told by their respectiveforementhat they should attend a meeting scheduled for that afternoon in the CityHall at Huntington.The plant was closed for a period of about2 hours and15 minutes to enable all of the employees to attend and they were paid by therespondents for the time so spent.The meeting was attendedalsoby some ofthe respondents, their superintendentsand foremenand was addressed by R W.Carney, a lecturerand businessman of Wichita,Kansas.Although the meetingwas ostensibly called for the purpose of increasing the production of warmaterials, the speaker dwelt also on the question of union organization in warplants.Louise Baker, a credible witness for the Board, testified without denial,and the undersigned finds that Carney "talked about the war ; about what weshould do to speed up production ... Mr. Carney went on to say that 'unionswere justlike [a]tub, that they wouldn't hold water.He said anyone trying toorganize a [union in a] defense plant should be stood up against a wall andshot.He saidunions(wouldn't offer you job security."Althougha number ofthe respondents and some of their supervisory staff were present when Carneymade the above quoted anti-union remarks, they did not disavowhis remarks,nor did they ever inform their employees that Carney's speech did not representtheir viewpoint 6The respondents contend that they should not be held accountable for Carney'sspeech because he had been recommended to them by members of local dinnerclubs ° as a speaker of wide reputation whose influence would increase the pro-duction of the plant.On the basis of the undenied testimony as set out abovethis contention is clearly without merit.The respondents' utilization of Carneyand their failure to disavow his anti-union utterances, constitutedunfair laborpractices.An employer is responsible undar the Act for anti-unionactionsprosecuted with its assistance by other persons or agencies in the communityeven though such persons or agencies have no direct pecuniary interest in theemployer's business.?As found above, the respondents have never disavowedthe speech, nor have they taken any other step to inform their employees thatthe speech and its implications were not sponsored and approved by therespondents.On the contrary the plant was closed and the employees whowere told to attend by their supervisors were paid while attendingthe meeting.It is therefore clear that the speech was intended by the respondents to dis-courage union affiliation by their employees and theundersigned so finds.Later on the afternoon of February 9, representatives of theUnion distributedhandbills in front of the plant stating that the plant and war production hadstopped for a period of approximately 21/4 hours, supposedly for the purpose ofpermitting the employees to hear a speech on production but instead "you em-ployees were made to sit and listen to a man who is a `paid speechmaker,' usedby companies to defeat the aims of your Union."The leaflet also called attentionto the number of man hours "wasted," and appealed to the employees to lointhe Union.Harold Damaron, a field representative for the Union, testified that as hewas giving out the leaflets that day in front of the plant,he was approachedby Albert Polan, one of the respondents herein, and fourother people'He5Carney received no compensation from the respondents9 The record discloses that Carney was brought to Huntington at the instance of thelocal Lions and Foremans Managers Clubs.7 SeeMatter of Manville Jenckes Corporation30 N L R. B. 382.8Damaron testified that he assumed that the four people with Polan were office workersbecause he had seen them at times entering and leaving the plant in street clothes asdistinguished from the work clothes worn by the production employees. ZENITH OPTICAL COMPANY259handed a leaflet to Polan who jerked it from Damaron's hand and then walkedover to the curb.There Polan said to the four who were with him, "which oneof the sons-o-bitches do you want to kick the hell out of." Charles Spurlock,who assisted Damaron in the distribution of the leaflet corroborated the testi-mony of Damaron and testified further that Polan then said, "I will take thefat one," referring to Denis Jades who was also distributing the leaflets, andthat one of the four persons who were with Polan said, "I will take the littleone" referring to Spurlock.No altercation, however, resulted from the incident.Polan denied the statements attributed to him by Damaron and Spurlock andtestified that it is not his fashion to express himself in the manner testified toby Damaron and Spurlock ; that he can say things just as "nasty, but I don'tcage it in those terms. It is a certainty that on that occasion, or on any occa-sion, I made no such statement."The undersigned rejects his denial and find-,that the incident occurred substantially as testified by Damaron and Spurlock.Madeline Peyton, a credible witness testified without denial that about Febru-ary 20, 1943, she handed a union leaflet to her foreman George Sweitzer, as hewas leaving the plant.He read it, tore it up and threw the bits at her saying"That's what I think of you and your damned union."James Smith ° testified that sometime prior to May 14, 1943, his foremanScales, told him that Carte had sent him to Smith to inquire if Smith had joinedthe Union and "did I have any cards." Although Smith had joined the Unionhe told Scales that he had not because, as he testified, "I knew I would be dis-charged if I had."Although Scales did not specifically deny his conversationwith Smith, he did testify, as set forth above, that he never discussed the Unionwith anyone. Smith was a credible witness ,and the undersigned accepts histestimony as true.Upon the basis of the credible evidence set out above, the undersigned findsthat the respondents interfered with, restrained and coerced their employees inthe exercise of the rights guaranteed them in Section 7 of the Act.B. The discharges; further interference, restraint and coercionThe complaint as amended,alleges that the respondents on various datesdischarged and thereafter refused to reinstate Gaylord Kidd, Edgar L. Johnson,Buell Smallwood,Doreene Eckley, Glen Poling, Marguerite Stein, MadelinePeyton, FredAllenRudman,Louise Baker, H. T. Pribble,Thelma Black andWade Wilson,because they joined and assisted the Union,and engaged in con-certed activities with other employees for the purposes of collective bargainingor other mutual aid or protection.The respondents'personnel policy, especially as it concerns the discharge pro-cedure is of great significance in determining the merit of the respondents'contentions with respect to the discharges alleged by the Board to be discrim-inatory.Employees are originally hired by the respondents'personnel department,subject to the approval of the department supervisors,on a 90-day temporarybasis, after which they become, permanent employees.During the temporaryperiod they undergo training for the job to which they are assigned and enjoythe rights and privileges of permanent employees.10It is the customary andgeneral policy of the respondents, accordingto the testimony of EllenLenertz,respondents'assistant personnel officer,that before discharging an employee, the° See footnote1, supra.10They do not however enjoy groupinsurancebenefits until they become permanentemployees. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarging officer, who is usually the foreman,discusseswith the employeethe fact that he is about to be discharged,during which conference the employeeis permitted to bring to his attention any facts regarding his work, and thepossibility of employment in a different job. If the employee is denied a hearingby the discharging officer, or feels that he has not been given a satisfactoryhearing, he has the right to present his case to the personnel officer,who, aftera hearing,often makes adjustments to the satisfaction of the employee.Doreene Ecicley"was first employed by the respondents in March 1942.UntilJune of that year she worked 3 hours per day, from 5: 30 until 8: 30 in the eve-ning, and attended college in the daytime.From the beginning of her employmentshe operated a machine which polished to a certain precision,glass used forbomb sights.The respondent made no contention that her services and produc-tion were not good.From June until September she worked full 8-hour shifts,her shift being from 3: 15 to 11: 45 p. in. In September,she and two other em-ployees, one of whom was Virginia Lee Crum, requested their foreman, JohnPtzseck, for permission to work a shift from 2: 00 to 10: 00 p. in. each day to en-able them to get a full night's sleep so that they could continue their collegecourses which commenced again about the middle of September.After con-sulting with management,Ptzseck told them that their requests had been grantedand they commenced working those hours.Eckley joined the Union in December 1942. She actively solicited member-ships and according to her undisputed testimony"really organized the wholefloor"she was on and had other employees helping her to organize other depart-ments in the plant. It is reasonable in these circumstances,to infer that therespondents were aware of her union activities and sympathies.About January 16,1943, Ptzseck told Eckley and Crum that some of.the girlsin their department were complaining because they had to work from 3: 15 to11: 45 p. m., whereas Eckley and Crum worked from 2: 00 p. in. to 10: 00 p. in.,and for that reason the latter two would have to conform their hours to thoseof the regular shift if they wanted to keep their jobs.They told him they wouldthink the matter over and let him know, and intimated to Ptzseck that if theymust work the regular hours they would have to quit their jobs.On January 17 they reported for work at 3: 15 p. in. and worked until 11: 45pm., the regular shift'hours.On the following day they again'reported at3:15 p. in.During the course of that work day, Ptzseck suggested to themthat they should write a note to management to the effect that if they werecompelled to work the regular shift hours they would have to quit their jobs.They did so and gave the note to Ptzseck.'ZOn January 19, Eckley and Crum reported for work at 3: 15 p.in.Attachedto their time cards was a note stating that they"couldn't come back to work"and to report to the personnel office.They did so and were told by PersonnelOfficer Burr that their checks were ready and their services were no longerrequired because of the note they had,sent to management on the previous day.They asked Burr for the right to work on the regular shift for another month atleast, or until the following June.Burr refused their request.iiEckley's testimony was by deposition taken by stipulation of the parties beforeCornella S.Williams, a shorthand reporter and notary public for the County of Cabell,State of West Virginia, on July 27, 1943.'zThe note was as follows :We are going to school, and cannot work from 3: 15 to 11 : 45 every night. Thehours are too long and lowers our efficiency to work.We were working from 2: 00P. Al until 10: 00 P. M. but these hours were changed, due to someone sending of com-plaints into the office.We find we will have to discontinue our work here if thesehours are not changed,VIRGINIACRUM and DOREIMN ZENITH OPTICAL COMPANY261The respondents contend that because of the complaints they received fromgirls in the department where Eckley was employed,production was disrupted,and that Eckley voluntarily quit her job when she was told that she would haveto work the regular shift hours.The facts do not support this contention.Admittedly Eckley was a goodworker.There is no contention that her production lagged.When Ptzsecktold her on January 16, that she could no longer work from 2: 00 to 10: 00 p.m.,but would be required to work the regular shift hours, she obeyed him and re-ported for work, thereafter at 3:15 p. m. It was Ptzseck who suggested thatshe send the note to management,the sending of which resulted in her dis-charge.And when she reported to the personnel office she received noconsideration in her plea for continued employment contrary to the announcedpolicy of therespondents.The factsconvince the undersigned and he finds,that Ptzseck's suggestion toEckley that she send the note of January 18 to management was a subterfugeand, was calculated to maneuver Eckley into a position on the basis of whichthe respondents could contend that she voluntarily left their employment. Itis clear however and the undersigned finds that the respondents'actionwithrespect to Eckley consituted a discharge, the true motive of which was herunion membershipand activity.Eckley enlisted in the Navy as a WAVE on or about July 28, 1943, and isnow serving in the Armed Forces of the United States.Gaylord Kiddwas employed by the respondents on January 6, 1943, as afreight elevator operator.He joined the Union on or about January 10, and en-gaged in union activities to the extent of soliciting union memberships and at-tending its meetings.On one occasion,during his employment,he was givensome Union membership cards by a fellow employee,in the presence of ForemanRex Morris.Thereafter,Morris asked other employees the identity of Kidd.When he reported for work on January 25, he found that his time card was notin the rack.He asked the guard in charge for his card and was told by him toreport to Miss Burr, respondents'personnel officer, the next morning at 9 o'clock.On his third unsuccessful attempt to see Burr on the 26th, he was told by one ofthe employees in her office that Burr would not see him,and that he shouldreturn the next day for his final pay.In the meantime,he talked to Carte,who in addition to being captain of the guards,was also directly in charge ofmaintenance employees and Kidd's foreman, and asked him for reemployment.Carte told him that if Kidd could "straighten it out with the office" he would re-employ him.Kidd went to the personnel office the next morning as instructed.There he told Ellen Lenertz of his conversation with Carte. She told him thatshe had been told by Carte that he had not sent Kidd to the office and that "thecompany didn't hire people they had discharged."She also told him that the rea-son for his discharge was "unnecessary talking."He received his pay and left.Carte testified that at the time of his employment he instructed Kidd not to"leave the elevator and go into any department and talk to any employees," andthat within a week he received complaints from departments that Kidd wasviolating those instructions which caused his discharge by Carte.He testifiedspecifically to written reports received by him from Guard M. C. Wellman, datedJanuary 18, Production Manager D. W. Harris dated January 20,and GuardL. R. Mays dated January 27.These reports alleged in substance,- all of whichwas reiterated by the testimony of Wellman,Harris, and Mays, that Kidd wasreckless in the operation of the elevator;that he did not stay on the job,causingdelay in the moving of freight ; and that he talked too much to the girls in theprocessing department on the fourth floor of the plant. 262DECISIONS OF NATIONAL LABOR RELATI0KS BOARDCarte further testified that sometime prior to January 20, he warned Kiddto correct his faults but thereafter never talked to him in that regard.Harristestified that he talked to Kidd two or three times, but never in formal conferences as was the policy of the respondents, because Kidd was not a "produc-tion employee, merely a service employee."Wellman testified that he talkedto Kidd on different occasions about his alleged infractions and "he would seemto be all right at the time and when I left he would be reckless as ever again."Except for the written report made by Wellman on January, 18, he never re-portedKidd's alleged misconduct to any foreman.Mays testified that hiswritten report of January 27, was made prior to Kidd's discharge and "I don'tknow if' it was the cause of him being-discharged."When it is rememberedthat Kidd's time card was not in the rack on January 25 and that he has notworked since then, 'May's testimony casts doubt on the good faith of the re-spondents' contention.Foreman Marcus Dent testified that Kidd had a tend-ency to talk to girls, rather than run the elevator.Kidd, a credible witness, testified that the elevator he operated carriedblocks from the fourth to the fifth floor and that he seldom had a call frombelow the third floor.Since he had no special place to park the elevator, heremained on the fourth floor until he got a call to go elsewhere.He admittedthat on occasions he would step just outside the elevator door and testifiedwithout denial that there was no rule of the plant against talking while on thejob.He denied that he had ever been warned that he was "doing wrong."The respondents made no attempt to explain the abrupt dismissal of Kidiwithout a hearing, nor did Lenertz, who well knew respondents' policy in thatregard, give a reason for bluntly telling Kidd "the company didn't hire peoplethey had discharged."Neither did the respondents offer a defense to the infer-ence to be drawn from the fact that Foreman Morris sought the identity of Kiddat a time when the latter was receiving Union membership cards from a fellowemployee.All of these items, when considered in the light of Carte's testimonythat Kidd was discharged by him on the strength of the complaints received, oneof which was made 2 days after Kidd's time card had been pulled from the rack,convinces the undersigned, and he finds, that Kidd was not discharged for ineffi-ciency or violation of instructions.The undersigned finds that the defense of the respondents fails and that as setforth in the complaint Kidd was discharged by the respondents on January 25,1943, because he joined and assisted the Union.Edgar L. Johnsonwas first employed by the respondents on January 17, 1943,as a helper to Alonzo Webb, a machine operator in the polishing department.His job was to keep water and rouge on hot lenses that were being machinepolished on spindles.To do this job he walked back and forth over a distanceof between 12 to 14 feet with a syringe full of water and a can of rouge inhis hands. Johnson, a credible witness, testified without denial, that a fewnights after he was employed his foreman Arthur Greig asked Webb hawJohnson was getting along in his work and was told by Webb, "just fine."Johnson joined the Union on January 18, attended its meetings, solicited mem-berships and talked in behalf of the union on every opportunity "he had."Hetestified that a few nights liefore he was discharged he overheard RobertChedester, a shift foreman, say to Greig "Johnson is getting along pretty wellorganizing" to which Greig answered "Yes, we will get rid of him in a few days."Prior to that time Greig had taken a friendly interest in Johnson. However,at about that time Greig overheard Johnson and P. L. Craig, a machine operatordiscussingthe Union and observed that Johnson was carryinga union card inhis pocket.He advised Johnson to leave his card at home.Thereafter Greig's ZENITH OPTICAL COMPANY263attitude toward .Johnson changed and for the last 3 nights of his employmentGreig spoke to him but once. Chedester and Greig denied that they had sucha conversation.Because the circumstances surrounding Johnson's discharge socoincide with Greig's prophecy, the undersigned does not credit the denials.On January 28 Johnson reported for work and found that his time cardwas not in the rack.He called this to the attention of the guard in chargeand was told by him "You are to report to the personnel office." There Johnsonwas told by an unidentified employee that he had been discharged because hisforeman had reported that Johnson was "not adapted" to his work. Johnsonasked her if she would transfer him to another department and she refusedto answer him. At the time, Johnson saw a man, whose name he did notknow, being signed up to go to work.He then went back to the plant and askedthe guard to be permitted to see the foreman of the department. The guardrefused to let him enter the plant or call the foreman to the gate.Greig testified that he discharged Johnson because he had received complaintsfrom Craig, "the man he was helping" ; that Johnson "wasn't moving fast enough ;he wasn't taking care of the spindles and letting them burn" ; that as a resultthe machine operator's production fell down.He attributed Johnson's failingto inability to walk fast enough up and down the row of spindles because ofa physical handicap and to inaptness to do the type of work he was doing.He further testified that he did not discuss the discharge or possibility oftransfer to another department with Johnson, but had referred him to thepersonnel office because "it is their function to see if they can put them insome other place."The undersigned observed Johnson as he walked to and from the witness standon three occasions, and also his movements in and about the court room afterGreig had testified.His movements on foot appeared as normal as that ofany other person in the court room.Marcus Dent, a shift foreman, was therespondents' next to the last witness.He testified that he had many timesseendone the operation that Johnson performed in the plant and that an"average' walk would carry [the operation] along very nicely."He furthertestified that "It might be once in awhile that they would have to make adash for a spindle that didn't have enough rouge or water but as a rule itwouldn't keep them moving -very fast."Johnson worked for the respondents only 10 days.Until about the 7th dayof the employment period Greig displayed a friendly interest in him, and re-ceived a commendatory reply from Webb when he asked him how Johnson wasgetting along on his job.When he learned that Johnson was an active unionmember his attitude toward Johnson suddenly changed to the extent that heignored Johnson.Consistently within Greig's prophecy to Chedester, Johnsonwas discharged a few days thereafter.It is significant that Johnson like Kidd, was not given a hearing by his fore-man before his discharge and that the personnel officer and the guard ignoredhim inhis quest for further employment.The undersigned finds that Johnson was physically able to and did performhis dutiesin a workmanlike manner and rejects the testimony of Greig to thecontrary.He further finds the respondents discharged Johnson on January 28,1943, because he had joined and assisted the Union.Buell Smallwoodwas first employed by the respondents on April 8, 1942, asan operatorof a fine edgingand centering machine.He joined the Union onDecember 15, 1942. Smallwood, a credible witness, testified without contra-diction,that about 3 days thereafter his foreman, Everett Kinder, asked himwhy he had joined the Union and then told him that the Union "wouldn't get 264DECISIONSOF NATIONAL LABORRELATIONS BOARDin because it was a defense plant." On December 19, 1942, Smallwood wasdischarged.The Union presented Smallwood's case to respondents' counselEdmund Marshall, and upon Smallwood's promise to him that he would "dobetter," Smallwood was rehired about January 9, 1943.13Smallwood's activities in behalf of the Union consisted of attending its meet-ings and soliciting memberships.Shortly after he had been rehired, E. J.Polan, one of the respondents herein, accused Smallwood of soliciting member-ships during working hours. Smallwood told him that he was not doing that,but that he was "doing everything [he] could outside the plant."On February 5, 1943, during a smoking period in the plant, Kinder askedSmallwood if he knew he was being watched.When Smallwood told him thathe did, Kinder said to him, "If you don't get some of those ideas out of yourhead you won't last long." Smallwood asked him if Kinder was referring tothe Union, to which Kinder answered that the Union would never get into theplant because "it was a defense plant."That night Smallwood was discharged.Smallwood testified that about 3 or 4 days after his discharge, he met Fore-man Bert Perry in a local hotel and that Perry told him that he [Perry] "hadrisen from a rough grinder and a polisher to a foreman, and he [Perry] saidhe didn't need no union to do that." Smallwood further testified that Perrytold him that he was "fired on account of the Union." Perry testified that hehad a conversation with Smallwood at about the time and place indicated bySmallwood but denied that in that conversation or in any other conversation hehad with Smallwood, was the Union mentioned. He then testified that in the con-versation above referred to he asked Smallwood why he had been discharged,and was told by Smallwood "because I joined the union." Perry was an evasivewitness and would not answer questions directly.The undersigned does notcredit his testimony and finds that his conversation with Smallwood occurredsubstantially as related by Smallwood.The respondents contend that Smallwood was discharged because he "Doesnot take orders as he should, does not stay at machine during working hours[and] does not take an interest in his work "Tilman Morgan testified that he had been made-foreman of the departmentin which Smallwood worked, about "a week or ten days" prior to Smallwood'ssecond dischafrge ; that inspectors were running to him "constantly" and ad-vising him that Smallwood's work was not up to specifications, that he "con-stantly" cheeped Smallwood's work and when the errors were called to Small-wood's attention for correction, Smallwood "seemed not to take any interest."Morgan never discussed the reasons for his discharge with Smallwood.Arthur Greig, respondent's shift foreman testified that about 3 or 4 nightsbefore Smallwood was discharged, Morgan asked him to observe Smallwood'swork ; that he did so and noticed that Smallwood was out of the departmentmore than seemed necessary and he "must have been a camel the way he drankwater."13 On the same day Smallwood signed a paper which stated : "Because he can be a goodworker and intends to correct his former bad habits and work to the best of his abilityfor the good of the war effort, we shall reinstate Buell Smallwood on a probational basisfor the rate of 571/2 cents an hour for 3 mos. or until.he proves the honesty of his inten-tions.At this time he will be fully reinstated as to the rate due him on the basis of timeworked or at 621/2 cents an hour."(S)BUELL SMALLWOOD.(S)MADELINE BURR.Smallwood testified on cross-examination that he signed the paper"under pressure."Hefurther testified,"I had to sign it to get my job back,and I signed it under pressure becauseI wanted my job back." ZENITH OPTICAL COMPANY265General Superintendent D. J. Slater testified that he noticed Smallwood "beingin thehallways and in the basement.He might be smoking or loitering atthose times."Kinder did not testify.The reasonsadvanced by the respondents for discharging Smallwood, would,under normal circumstances, be sufficient to justify a discharge for'ce' cause. Itis clearhowever, that the respondents discharged Smallwood for reasons otherthan those advanced in the testimony of their witnesses.That Smallwood wasan active Union protagonist was known to the respondents. That he was somarked by them is certain from Kinder's admonition to him that he should "getsome of those ideas out of [his] head" or he "won't last long."Moreover it isclear that,he was discharged for union activities as indicated by Foreman Perrywho told Smallwood that he was "fired on account of the union."'' ' 1Whatever may be said of the reasons advanced by the respondents for dis-charging Smallwood, the undersigned finds that they were not the motivatingcause, but were used by the respondents pretexts to hide the true motive.Theundersigned finds that Smallwood was discharged by the respondents on Febru-ary 5, 1943, because he joined and assisted the Union. Smallwood' does notdesire reinstatement.Marguerite Steinwas first employed at the respondents' plant on October 27,1942.At the beginning she worked as a fine grinder and after a month .on that jobshe was made an inspector. She joined the Union on January 27, 1943. Stein,a credible witness, testified that about 6 weeks before her discharge, which oc-curred on February 12, 1943, her foreman, Marcus Dent, asked her "how theunion was coming.along."Dent denied that he ever had a conversation aboutthe Union with Stein.However, his memory was so vague, with respect toether matters in connection with Stein's employment history that the under-signeddiscredits his testimony, and finds that he asked the question of Stein,and thereby indicated to her that he knew of her union sympathies.On the morning of February 12, 1943, Stein reported for work about 30 minuteslate,her shift hours being from 7:45 a.m. to 3:15 p.m. She did not stop tochange into her slacks and hair net, as required by a plant rule announced theprevious September that all women employees wear hair nets and slacks, butwent about her duties clothed in regular dress.About 2:30 p m. of that dayshe saw Dent talking to E. G. Polan, one of the respondents herein. Immediatelythereafter, Dent discharged her.She was told by Personnel Officer Burr thatshe was discharged because she did not wear slacks and hair net.14Stein testified without denial that.she had reported late for work on otheroccasions, and on manydays during her employment she did not wear the slacksand hair net ; that she had never been criticized or reprimanded therefor ; andthat other girls did likewise with impunity. She also testified that the ruleapplied to women machine operators and not to inspectors and in this respecther testimony was corroborated by employee Black.Dent testified that he had never told Stein she did not have to wear slacksand hair netand that the requirement applied to her as an inspector as itdid to operators.He could not remember where thenoticerelating to slacksand hair ,nets was posted, nor who posted it.He testified it was "probably"postedunderhis supervision and that "All those orderscamefrom the guards" ;that thereis no suchnotice posted at the present time and he did not know if34 Stein, on cross-examination,was askedwhy she wasdischarged,and answered becauseshe did not wear the hair net and slacks It is apparent to the undersigned that heranswer contained the reason given her by Burr, and not her independent thought on thematter. 266DECISIONS OF NATIONALLABOR RELATIONS BOARDthere was a posted notice to that effect in January, Februaryand March 1943.He further testified that he did not know if any of the other womenemployeesworked in the plant during those months without slacks and hairnets; andthat if they reported for work without them, they were "supposedto go homeand get them as a general rule. If they lived a great distanceaway, there isa possible chance that they might have worked. I won't say they did and Iwon't say they didn't because I don'tremember."It thus appears that Stein's foreman, the person who discharged her foran alleged violation of a plant rule, knew little or nothing of the posting of therule in the plant or the observance thereof by the employees. The availablecredible evidence clearly shows, however, that violations of the rule weretolerated by the respondents ; that the strictest enforcement of the rule prior toStein's discharge consisted of sending home to get her togs an employee whoreported for work without them, and then only if the employee lived within"a great distance" from the plant.The' undersigned does not condone the viola-tion of plant rules by employees.However, the severe penalty meted out toStein for the violation of a rule, the non-observance of which had been there-tofore tolerated by the respondents, convinces the undersigned, and he findsthat the respondents did not discharge Stein because she did notwear slacksand a hair net, but seized upon Stein's offense to rid the plant of a union member.Glen Polingwas first employed by the respondents on January 1, 1942.Hespent the first 4 weeks of his employment learning prism grinding, a skilledjob that requires one to be able to gauge manually the thickness of a piece ofglass to the exactness of 2/10,oooth of an inch.His services were terminated onFebruary 15, 1943.During the period of his employment his wages were raisedfrom 40 cents to 671/ cents per hour. Poling, a credible witness, testified thatat no time did any supervisor complain about his conduct or workmanship, butthat on the contrary, in about December 1942, Albert Polan, one of the re-spondents herein, told inspectors for the Minneapolis Honeywell Company, oneof the respondents' principal customers, that Poling was the most experiencedman in the respondents' plant for hand grinding prisms.That the respondentsconsidered Poling to be a valued and essential employee is evidenced by thefact that commencing December 28, 1942, at the respondents' request, on theground that he was a valued and essential employee, Poling was deferred fromthe draft for a period of 6 months.Poling joined the Union in December 1942.On January 7, 1943, he was electedits'financial secretary.He testified that one day during the lunch period Fore-man Henry D'Ammato called him over to D'Ammato's desk in the plant and saidto him "I hear you are a ring leader in the union " Poling denied that he wasa ring leader but stated that he took an active part in the affairs of the Union.Foreman Earl King who was nearby and heard the conversation between Polingand D'Ammato stated that a lot of the employees were not joining the Unionbecause they were afraid of their jobs.Poling told King that employees couldnot be fired for joining the Union, to -which King answered "No, they can't fireyou for that, but there are always other reasons."D'Ammato, a witness for the respondents, testified that he hadhad a noon-hour conversation with Poling at a time when King was present and that thesubject of the conversation was the amount of wages the employees would earnwhen the Union got "bargaining rights" in the plant.He denied that he hadreferred to Poling as a ring leader in the Union and couldnot remember King'spart of the conversation.The undersigned does not credit the denial.King didnot testify.The undersigned credits the testimony of Polingand finds thatD'Ammato and King made the statements attributed to them by Poling. ZENITH OPTICAL COMPANY267Poling further testified that on February 15, 1943, his superintendent, E. H.Diehl told him that Albert Polan wanted to see him in Polan's office.There, ac-cording to the testimony of Poling, Polan told him in the presence of Diehl thatDiehl had complained that Poling was not cooperative with him; that Polan didnot want to discharge him because he did not want a discharge to appear onPoling's record; and that Poling could either quit his job, or the respondentswould "lift his deferment," and if he lost his deferment, Poling would be draftedinto the Army.Poling further testified that he chose the first of the two alterna-tives so that he would be in a position to get another job, and resigned.Beforeleaving the plant, Poling went to Diehl and asked him to explain just how hehad not been cooperative.Diehl did not answer Poling.On May 8, 1943, Polingenlisted in the Engineers Corps of the United States Army.At the hearing the respondents introduced in evidence Poling's final payticket which was signed by Diehl and Roy Hatton, Poling's immediate super-visor.The pay ticket stated that Poling left the employ of the respondents onFebruary 15, 1943, of his own accord, because, as stated on the ticket, he was"dissatisfied."Also noted on the ticket were the observations of Diehl and Hat-ton that Poling was "not industrious, indolent and unable to do work properly."Polan denied that there was any talk of lifting Poling's deferment at the con-ference held with Poling on February 15.He testified that Poling was a goodworker but for some "stranger reason"^ he had lost the exactness that was re-quired of him to do his work properly ; that Diehl complained to Polan aboutthe matter and Poling was sent to him "to talk with and see when he doesn't doas he should, and make an effort to correct that" ; that at the conference "I cussedhim out as he should have been cussed out, . . . I told him that he was fallingdown and there must be some reason, and if there was anything I could do tohelp get it straight he should come to me.... The boy got huffed and he said'I quit.' "He further testified that although Poling seemed to be "a nice cleanchap" he made no attempt to induce Poling toremain inthe employ of the re-spondents because "the minute his reaction to me when I am ready to help himand trying to help is one of defiance, then he has no place," and that "todayit [Poling's work] is being done by a man whose keenness of the feeling is ac-centuated.He has only one hand, and he has twice as much feeling in one handas we have in two" and that he would not have put Poling in another job "becauseit is not advantageous to use a man of greater skill in a job that requires lessskill." 1eDiehl, on the other hand, testified that in December or November of 1942, heassigned Poling to train Gobel Osborne in the job of hand grinding because hehad noticed that Poling was becoming erratic in his work, due to what Diehldescribed as a nervous condition, and it was necessary to have a man in'theplant who was able to efficiently perform the work that Poling was doing; thathe transferred Poling to another department where his work "didn't requirethisdelicate touch he had to have to do the operation he was performing" ; that'°Polan testified as follows"Some of the work which Glen Poling did required sucha surface flatness that the variance of a couple thousandths of an inch would spoil it. Itis recognized that the people versed in that work become a little unbalanced in doing it.If a man is unbalanced,and if he loses his capacity to maintain the proper perspective,his value to us and to the company in that particular work ceasesQ Do you think that Glen had reached the point where his equilibrium was a littleunbalanced?A. I think everybody in this work is a little unbalanced.11Asked whether Poling would have been discharged had he not "resigned," Polanreplied,"No, I wouldn't have [discharged him.] Normally we would have given him aweek to see if there was a greater percentage of acceptable elements." 268DECISION'S OF NATIONALLABOR R'E'LA:[Y[ONS BOARDhe did not know whether Poling resented the transfer but that he refused toapply himself to his new work ; that on February 15, Poling told him, "I don'tbelieve you want me around any more, I think I'll quit."; that he suggested toPoling that the two of them go down to Polan's office and talk the matter overwith him ; that they did so;that there was no mention of draft deferment in hispresence and that Poling asked Polan if he would get him a release to whichPolan answered that he would help get him a release and help him get a jobsomewhere else "and that is about all.He [Poling]left then.I shook handsas he left the plant and wished him success and we left good friends."On cross-examination Diehl testified that between December 1942 and Feb-ruary 15, 1943,Poling and Osborne together did the same job, that is"the twoof them doing a one man job ;" that Osborne was no longer doing hand grindingin the plant,but that he had been transferred to another department.Hatton testified that "around November or December...Glen [Poling]seemed to lose interest somewhat in his work and later he was transferred toanother department because Mr.Diehl and I had talked over on numerous oc-casions as to how the work was being done on the band correction,that is theresult of it, and we thought that possibly due to these nervous conditions whichhe seemed to show-we didn't know the cause of it in any way-that he mightbe better fitted in another department.In the meantime Glen trained GobelOsborne to do his work.";and that "probably a month or two month's" priorto the termination of his employment he was transferred to the roughing de-partment in the plant.It thus appears that the testimony of respondents'witnesses Polan, Diehl andHatton, is inconsistent in that contrary tQ the testimony of Polan, Osborne wastransferred from the hand grinding job to another department and to a job re-quiring less skill,and is still working for the respondents;and contrary to thetestimony of Polan and Diehl, Poling was transferred into the roughing depart-ment a month or two prior to the termination of his employment.Moreover,the reasons given for Poling's discharge on his final pay ticket are contradictoryin that he is termed"dissatisfied,"a charge obviously sought to be related to hisalleged remark to Diehl, and it is also claimed that he was "indolent and unableto do work properly,"a charge which finds no support in the credible testimony.Nor is it probable that Polan would agree to get a "release"for Poling and findhim a new job with another employer if Poling had assumed an attitude of de-fiance to a degree that kept Polan from trying to keep Poling as an employee inanother department;particularly when that procedure was the policy of therespondents and as Polan testified,Poling was a good worker.Because of thevariance in the testimony of Polan, Diehl and Hatton, and from his observationof them as witnesses,the undersigned rejects their testimony except insofar asit is corroborative of the testimony of Poling whom the undersigned has foundwas a credible witness.In `rebuttal,Poling testified,and the undersigned finds, that he was assignedto the job of -training Osborne as a hand grinder ; when Osborne became efficientin the job he was given Poling's job;Poling was kept in the same department andbecause of his wide experience he was used as an all around man" and workedon all the jobs of the department as occasion needed him.He further testified,that he had never suffered a nervous condition and that the first intimation hehad that his employment was to be terminated was on February 15, when Diehltold him that Polan wanted to see him in the office.Although Polan testifiedthat notice of the severance of employment or a draft-deferred employee is for-warded to that employee's draft board on the day following the severance ofemployment,no such notice of Poling's severance of employment was sent to hisdraft board until March 29, 1943. ZENITH OPTICAL COMPANY269From all the evidence, the undersigned is convinced and finds that on February15, 1943, Poling was told by Polan that lie could either quit his job or therespondentswould lift his deferment and that then he would be drafted intothe Army ; thatPolingchose to quit so as to enable him to get another job; thatPoling was a good capable worker as a hand grinder and proficient in all the jobsin the department ; that on the day of the termination of his employment andfor several weeks prior thereto, Poling was not working on the specific job ofhandgrinding,but was the utility man of the department, and that Polling hadgiven the respondent no legitimate occasion to terminate his services.Theundersigned finds that the respondents knew and resented the fact that he joinedand assisted the Union, and that the circumstances surrounding the terminationof Poling's employment makes that termination of employment tantamount toitdischarge, effected in violation of the Act.MadelinePeytonentered the employ of the respondents on October 22, 1942,as a grinderin the blocking department.After 3 months of service she qualifiedas a satisfactory worker and was given a raise in wages of 121/.2 cents per hour,on the recommendation of her foreman, George Sweitzer.For a period duringher employment, she trained new employees and assisted others in their jobs.Peyton. joined the Union in December 1942 or January 1943. She solicitedmemberships, passed out union literature and attended union meetings.At the close of the shift on February 22, 1943, Schweitzer, without giving hera reason, toldPeyton to punch her time card and turn in her badge to the guardin charge, because she was discharged.On the following day she returned tothe plant, got her final check and termination of employment slip, which statedthat she had been discharged, but noted no reason therefor.The respondents contend that Peyton was discharged because she did not"do her work," smoked at times other than rest periods and slept on her worktable.In - support of the respondents' contention, employee Irvin Bowman testifiedthat on a day shortly prior to the date of Peyton's discharge, Sweitzer asked himto observe that Peyton was sleeping during working hours, which he did, andthat on February 24, 1943, he signed a statement, prepared by Sweitzer, atSweltzer's request, which statement reads as follows:In regards to Madeline Peyton : Aside from her not doing her work and otherviolations.We actually saw her trying to sleep on the working table.On cross-examination Bowman testified that he did not know it Peyton was"doing her work" ; that the "other violations" noted in the statement could havebeen that she left the "work room" ; and that he did not know if Sweitzer hadgiven her permission to rest when she was "caught up" in her work and to leavethe "work room" when necessary.The undenied testimony of Peyton is that in November 1942 she becamepregnant; that thereafter Sweitzer told her not to assist'other employees intheir production quotas anymore, and that she should rest, and if desirable,sleep,during periods while she was waiting for further work. She denied that sheviolated the "no smoking" rule and testified that she had permission fromSweitzer and did go to the restroomwhen necessary.The undersigned finds that Peyton did not violate any company rules; thatshe was an efficientworker, and that her alleged indiscretions of going to therest room and sleeping at her table during periods when she was waiting forwork,was donewith the permission of her foreman, Sweitzer, and at hisinstructions.It isto be noted that, as found above, on February 20, 2 days before Peyton'sdischarge,Sweitzerindicated to her his antipathy toward the Union and her559015-44-vol. 53-19 270'DECISIONSOF NATIONAL LABORRELATIONS BOARDactivities in itsbehalf.Her abrupt discharge withoutreason giventhereforein direct violation of the respondents' policy and Sweitzer's anti-unionprejudicewhich manifested itself emphatically in her case, combine to convince the under-signed andhe finds that Peyton was discharged on February 22, 1943becauseshe joined and assistedthe Union.The reasons advanced by the respondents-tosupport a contrary conclusion lack support in the credible evidence and are, inthe circumstances disclosed in this case, clearly pretexts.Fred Allen Rudmanjoined the employ of the respondents on January 7, 1943as a plantguard.Because of his duties and the fact that he was required to"carry a gun" while on duty, he was not eligble to join the Union and was not amember.His twosons,however, George and Charles, were active Union mem-bers prior to their discharge from the employ of the respondents, which occurredprior to March 1, 1943, when Rudman was discharged.thizer and openly told employees, who asked him what he thought aboutjoiningthe Union, that he was a firm believer in collectivebargaining.Rudman, a-credible witness, testified that about 2 weeks before he was discharged, andwhile he was on duty at the front gate of the plant, his foreman, Russell Carte,and Albert Polan told him to put two Union representatives, who were distrib-uting Union literature there "off the [public] sidewalk and make them go away"which he refused to do. Polan testified that he rememberedan incident whenhandbillswere being distributed, and he instructed Carte to see that "the doorswere kept open," and denied that he ever gave any orders to Rudman in thatregard.Carte testified that persons may have been distributing handbills onan occasion when he instructed Rudman to "clear the entrance," but that he doesnot know if Rudman obeyed the order. The undersigned finds that about 2weeks before his discharge, Polan and Carte ordered him to clear the sidewalkof two Union representatives who were distributing Union literature there, andthat Rudman refused to do so.On March 1, 1943, Rudman reported for duty and found that his card was notin the rack.The guard in charge told him to report to the personnel office.There he was told by Lenertz that his final pay check was not ready and to returnfor it on the following day.Then, according to the testimony of Lenertz, a 1argument followed between her and Rudman concerning the legal right of anemployee to have his pay check within 4 hours after the close of his last workday, during which Rudman became "abusive." Rudman demanded that he begiven a reason for his discharge, which he never received.Rudman impressedthe undersigned as a truthful, forceful, kindly individual and was aggressive indemandingwhat he considered to be his rights.The undersigned finds that heargued with Lenertz but that Rudman was not abusive.The respondents contend that Rudman was discharged because he refused toobey Carte's orders to patrol the plant building.Carte testified that about 2 weeks before he discharged Rudman he calledRudmanto his office and cautioned him that he was talking to employees too muchand too loudly, and told him that he should sit down and not stand up when hewas servingas guard at the front entrance of the plant, and to alternate that postwith Guard Switzer Bias in the patrol of the plant building ; that "It went on fora few days, and I kept seeing the other guard patrolling all the time, and I spoketo him and asked him if Mr. Rudman ever relieved him, and he says : 'No, he staysup atthe front gate" ; and that he discharged Rudman "For the simple reason 'itseemedto me like the man didn't want to take orders," that is, to alternate withBias.Biastestified that he received orders from Carte to alternate with Rudman,but neverdid it, because Rudman was an older man on the job thanhe was and ZENITH OPTICALCOMPANY271ifRudman did not want to alternate with him, that was Rudman's prerogativebecause of his seniority ; and that he was neverreprimandedby his superiors fornot doing so.Rudman denied that he had been cautioned by Carte in any regard concerninghis work or that Carte ordered him to alternate withBias.He testified thatBias told him that Carte wantedRudman andBias to alternate their posts, andthat he never refused to do so.Rudman's work as a guard was praised by D. T.Slater,generalsuperintendent of the respondents plant.The fact that Rudman was never given a-reason for his dismissalis significant:This is particularly true when it is remembered that for 2 weeks, Carte allegedlyobserved that Rudman was not alternating with Bias, questioned Bias about it,but said nothing to Rudman. It was about that time that Rudman had refusedto disturb the union representatives who were distributing literature in front ofthe plant.It is more significant, however, that Rudman was discharged forallegedly refusing tb alternate his post with Bias and that Bias was not so muchas reprimanded for disobeying the same order. Since it was the policy of therespondents that Carte should discuss the discharge with Rudman, the fact thatitwas not done, but to the contrary, he was summarily told to report to thepersonnel office when considered with the foregoing observations, leads the under-signed to reject the respond'ents' contention.As a witness, Carte was defiantand arrogant.The undersigned does not credit his testimony that he dischargedRudman because he allegedly refused to alternate his post with Bias or because"it seemed to me the man didn't want to take orders." It has been found thatRudman did, however, refuse to obey Carte's order to him to clear the side-walk in front of the plant gate, of union representatives who were engagedin union activities.The respondents do not contend that Rudmanwas dis-charged for refusing to obey this order.However, the undersigned is con-inced that Rudman's known union sympathies17 In conjunction with his refusalto interfere, at the respondents' order, with legitimate union activities causedthe respondents to discharge him on March 1, 1943, in violation of the Act.Louise Bakerwas first employed by the respondents on November 2, 1942, as afine grinder.At the end of the first 90 days of her employment, she was madea permanent employee and given a raise in wages of 10 cents per hour. Bakerjoined the Union in January 1943. She attended its meetings, solicited member-ships and talked about the Union to her fellow employees in the plant duringleisure and rest periods."On March 3, 1943, she reported for work and foundthat her time cardwas missingfrom the rack. She asked the guard in charge tofind it for her and instead he found a note instructing her to report to the per-sonneloffice.There she got her final pay check and separation slip stating thatshe was discharged, but no reason therefor was noted thereon. She then tele-phoned her foreman, Marcus Dent and asked him the reason for her discharge.His answerwas "Sorry, Louise." She then asked him, "Wasn't my work allright" and he answered "Sorry, Louise," and terminated the conversation.MarcusDent testified that he discharged Baker because she became "indiffer-ent to her work and the type of work she was putting out"; that he had checkedher work for a period of from 4 to 6 weeks and found that she was not producing"enough."He could not remember the type of work she was doing or howmuch her production lagged.He "believed" that he "talked with her to theeffect that she wasn't putting out enough work" but he could not rememberI Rudman made known his pro-union sentiments . to Carte in a conversation whichoccurred about 2 weeks before his discharge.3" Baker testified that she solicited union memberships from "older employees"who werefriends of Foreman Marcus Dent. 272DECISI0N'S OF NATIONAL LABOR RELATIONS BOARDwhen,or what her answer to him was.He did remember,however,that he didnot talkwithher before her discharge.There was nothing definite in Dent'stestimony,regarding Baker's discharge;he convinced the undersigned that histestimony was incredible and an attempt to legitimatize Baker's discharge.In view of the respondents'patently anti-Unionattitude,as hereinabove found,the undersigned is convinced and finds that the respondents discharged Baker onMarch3, 1943, because she joined and assisted the Union.Hugh Pribble,who is 73 years of age, was first employedby the respondentson September5, 1942,as a cleaning janitor.He immediatelyjoined the Unionand actively solicited memberships.Pribble was outspoken in his Union sym-pathies and on several occasions he discussedthe Union with therespondents'Building Supervisor,Zimm,telling him that he had joined the Union.He wasdischarged on March 3, 1943.Albert Polan testified he had seen Pribble "struggling"withanother em-ployee in one of the departments and afterthat "ona dozen occasions" he hadfound that Pribble's job was not "being done," so he instructed Foreman Hattonto "get rid of him."Hatton testifiedthatPribble "never done a first class janitor job. . .as faras I know"and that he was discharged because Hatton thought Pribble was"incapable physically of performing his duties."He also testifiedthatPribblewas "unpopular"withthe employees because of his "grouchiness,"which "wasa detriment to the production."Diehl testified that he signed Pribble'sfinal pay ticketbecause "the old manwas most too old for the job really" and because of complaintshe received fromemployeesthatPribble carelessly bumped intothem when theywere carryingtrays of glass in their hands and that he talked excessively to employees.Hefurthertestified that onthe daypreviousto Pribble's discharge,Pribble collidedwith a girl inspector,tore her hose and then entered into a heated argumentwith her.Pribble worked for his immediate previous,employer11 years.He and Polanhad known each other for 20 years, and it was because of this acquaintanceshipthat Polan arrangedto have himwork for the respondents.It thus appearsthat Polan knew, or should have known, Pribble'scapacity for work and histemperament.Pribble appearedto theundersignedto bein good physical condi-tion, sturdy and rugged and far less than73 years ofage.Pribble testified thatPolan had often told him that his work was satisfactory;that he hadnever beencriticized by a supervisor;and never was givenany opportunityto discuss hisdischargewithany of them.oris there any testimonythat any supervisor,except Polan,discussed his workwithhim at anytime during his employment.That Pribble was physically able to do a cleaning janitor job is apparent tothe undersigned and was apparent to Polan whenhe put himtowork, whichwas only 6 months before he was discharged.His alleged'excessive talkingwere not factors considered by Polan and Hatton in discharging him and hisalleged neglect of duty, as statedby Polan, was not a factorconsidered byHattonand Diehl in their testimony concerning Pribble's discharge.It is sig-nificant that Polan, Diehl,and Hatton should differin their testimony which isgeneral and vague with regard to the reasons for Pribble's discharge.Fribble was an honest and credible witness.Thefact thatliewas not givena reason for his discharge added to the factthat he wasa competent employeeand one whose union membership and sympathies were well-known, lead theundersigned to conclude and he finds that Pribble was discharged on March 3,1943, by the respondents because they knew of,and resented his union affiliationand activity. ZENITH OPTICAL COMPANY273Thelma Blackwas employed by the respondents about April 13, 1942, as afine lens grinder, at a wage of 30 cents per hour.At the time of her dischargeon March 15, 1943, she received a wage of 57% cents per hour and was one ofthe oldest employees in her department in point of service. She joined theUnion late in December 1942, attended its meetings, solicited memberships, anddistributed union literature to her fellow employees.The latter activity wasknown to plant supervisors among whom were E. Polan and Foreman Sweitzerwho received handbills.from Black in front of the plant.On March 15, 1943, Black became ill. She remained at-home under the careof a doctor and a nurse until March 22. On that day she returned to work andfound that her time card was not in the rack. The guard in charge told herthat Allen Polan, one of the respondents herein, wanted to see her.Polar toldher, in the presence of her foreman, Ptzseck, that she had not been ill, therewas nothing she could do to change the situation, and that she should get herfinal pay check.Black offered to furnish proof that she had been home sick, butwas not given the opportunity by Polan.Frances Flesher Moore, an investigator for the respondents, testified thatone day in March or April she was assigned to investigate Black, who on thatday had left work at about 11 a.m. because of claimed illness. She testifiedthat she went to the address given to her by the respondents and inquired forBlack; that she was told by the landlady to whom she talked that Black wasnot in, but had "gone uptown."Black, a credible witness, testified that on thatday, which was March 5, 1943, she left the plant because she was ill, went tobed for a few minutes in the room she lived in in Huntington; and then wentto her own home some distance "up-town" for the rest of the day. The under-signed finds that on March 5, 1943, Black was ill and did not work on that daybecause of that fact. 'Black returned to work the following day, March 6, and continued in herjob until March 14, 1943.On that day, she again became ill and went to herhome until March 22.Her foreman was notified by telephone of her illness.Black's uncontradicted testimony is corroborated by Nurse Maude Duncan, acredible witness, that she was ill and at home during that period, attended by aphysician and visited by Duncan, who is a Red Cross nurse.Foreman Ptzseck testified that Black was an excellent worker but that shewas discharged because he "didn't see any sense to her coming in one dayand starting something and then leaving production stand for another day."He further testified that he "believed" Black was discharged on the morningfollowing the investigation made by Moore.Black's immediate foreman, Ernest Howerton, testified that Black was dis-charged on March 6 following an investigation that had been made by Moore, whohad reported that Black was not at home sick.He further testified that shewas an excellent worker.It is thus apparent that Black's discharge was defended by the respondentson the ground that she allegedly had feigned sickness on March 5, which is notsupported by the evidence and presumably on the basis of the report made byMoore.Their pay roll records show that she worked on the 6th and through the13th, which apparently was unknown to Howerton and Ptzseck. Black offeredto present proof that she had been ill, but was denied that opportunity to explain19The respondent produced the absentee record of Black which showed that she wasabsent from work as follows : September 26 and 30; October 2 and 3; November 6 through21; December 12; January 28; February 5, 17 and 29; March 1, 5 and 14. In Novembershewas married, which accounts for the 2 weeks absence in that month, which wasexcused by the respondents. 274DECISIONS OFNATIONAL LABOR RELATIONS BOARDher legitimate absence by Polan.That fact is so contrary to the respondent'spolicy of according discharged employees a hearing with a view to adjusting suchmatters, as to compel the undersigned to reject their defense.When this fact isconsidered with the positive testimony of Howerton and the vague testimony ofPtzseck,that she was discharged on March 6, following Black's alleged feignedillness, and Polan's association of her discharge with that event, the undersignedis convinced and finds that the respondents initilized an, absence which therecord shows was legitimate in an attempt to effect her discharge for discrimina-tory reasons.Wade Wilsonwas first employed by the respondents on August 12, 1942, as ajanitor.In point of service he was the oldest janitor in the plant,and "all thebosses" said he was the best janitor.He joined the Union shortly after hisemployment and solicited one membership for the Union.In April 1943,his fore-man, James Scales, told him that he knew Wilson was talking "union"and "allthat joined and affiliated with that organization can get them another job."On June 15, 1943, Wilson reported for work at 3: 15 p. in.He met Scales andwas asked by him if he had seen the 4th and 5th floor janitors.Wilson said hehad not seen them to which Scales said, "I am going to get rid of them . . . andget men like you and Cap Brown."Wilson was admittedly a good worker.Wilson,a credible witness, testified that about 5: 15 p.in. that day,June 15,Scales came to him and asked him to look after the cleaning of the third floor inaddition to doing his regular work.According to Wilson,the following colloquyoccurred:Wilson said "God,Jim, don't you think you have enough power overme, are you going to work me to death.I can't do that." Scales then said :"You can't do it?"Wilson countered with the question,"How am I going to doit?" and was then told by Scales,"Go and,pull your card,"which meant that hewas discharged.Scales testified that on the occasion just referred to, he was short of help and"so when I,am short like that I always ask the janitor on the floor below to help... you know in order to carry the work along. He flatly refused and wentdown and punched his card, and there was nothing I could do.He quit ... Isaid,"You mean you aren't going to help me?",and he went down and punchedhis card."It thus appears that the respondents contend that they did not dischargeWilson but that he quit because Scales asked him to do additional work, and itisWilson's testimony that he was discharged because he objected to doing thatwork.It is not necessary to resolve the conflict.That Scales had no intentionof discharging Wilson on June 15 is evidenced by Wilson's own testimony thatScales was,going to discharge two other janitors and replace them with menlikeWilson and Cap Brown.There is no evidence that the additional workwhich Scales asked Wilson to perform was a discriminatory use of authority ora departure from the customary practice in the plant.Therefore,upon Wilson'sown version,his refusal constituted insubordination and a legitimate cause forhis discharge.The undersigned finds that Wilson was not severed from the pay roll of therespondents because of this union membership and activity.The undersigned finds that the respondents discharged and thereafter refusedto reinstate to their,former or substantially equivalent employment on the datesfollowing their names,the following persons : Doreene Eckley,January 19, 1943;GaylordKidd, January 25, 1943; Edgar L. Johnson,January 28, 1943;, BuellSmallwood,February 5, 1943; Marguerite Stein, February 12, 1943; Glen Poling,February 15, 1943; Madeline Peyton, February 22, 1943; Louise Baker,March 3,1943;Hugh Pribble,March 3, 1943; and Thelma Black, March 15, 1943, for theieason that they joined and assisted the Union,and Fred Allen Rudman on March 0ZENITH OPTICAL COMPANY2751, 1943, because of his sympathies for the Union,thereby discouraging member-ship in the Union and interfering with,restraining and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the-Act.The undersigned further finds that the respondents, by the statements of Greigand Chedester, on or about January 15, 1943, which were overheard by Johnson;the statements of Dent to Stein in January 1943; the statements of Kinder andPerry to Smallwood on or about December 13, 1942, February 5 and 8, respec-tively; the statements of Scales to Wilson on April 15, 1943; and the statementsof D'Ammato and King to Poling about January 7, 1943, as above set out, therespondents interfered with, restrained and coerced their employees in the exer-ciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondents set forth in SectionIII above, occurring in connection with their operations described in Section Iabove, have a close, intimate and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondents have engaged in unfair laborpractices, it will be recommended that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondents discriminated in regard to the hireand tenure of employment of Gaylord Kidd, Edgar L. Johnson, MargueriteStein,Mrs.Madeline Peyton, Fred Allen Rudman, Mrs. Louise Baker, H. T.Pribble,Mrs. Thelma Black, and Buell Smallwood. Smallwood does not desirereinstatement.Itwill be recommended that, except as to Smallwood, therespondents offer them immediate and full reinstatement to the positions theyheld at the time of their discharge or if these positions are not available, tosubstantially equivalent positions.Itwill be recommended also that the re-spondents make whole Gaylord Kidd, Edgar L. Johnson, Marguerite Stein, Mrs.Madeline Peyton, Fred Allen Rudman, Mrs. Louis Baker, H. T. Pribble, andThelma Black, for any loss of pay they may have suffered by reason of the dis-crimination against them by payment to them of a sum of money equal tothe amount each would have earned as wages from the date of the discrimina-tion -against them to the date of the offer of reinstatement, less their net earn-ings,20 during said period,and that Smallwood be made whole for any loss ofpay he may have suffered from the date of the discrimination against him tothe date of this present employment,less his net earnings during that period.It has been found that the respondents discriminated with regard to the hireand tenure of employment of Glen Poling and Doreene Eckley. They are nowserving with the Armed Forces of the United States and accordingly are notavailable for immediate reinstatement.Itwill be recommended that the re-spondents upon application by Glen Poling and Doreene Eckley within 40 days20By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local2590,8 N. L. R.B. 440.Monies received forwork performed upon Federal,State, county,municipal,or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporation v. N. L. R.B.311 II. S. 7. O276DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter their discharge from the Armed Forces of the United States offer-themreinstatement to their former or substantially equivalent positions without preju-dice to their seniority or other, rights and privileges. It will be recommendedfurther that the respondents make whole Glen Poling and Doreene Eckley forany loss of earnings they may have suffered by reason of the respondents'discrimination against them by immediate payment to them of a sum of moneyequal to the amount each normally would have earned as wages during theperiod between the date of discharge and the (late of entry into the ArmedForces less their net earnings during that period ; and by payment to them ofa sum of money equal to the amount each normally would have earned as wagesbetween a date 5 days after their timely application for reinstatement and thedate of offer of reinstatement by the respondents less their net earnings duringsaid period.Upon the foregoing; findings of fact and upon the entire record in this case,the undersigned makes the following:CONCLUSIONS OF LAW1.OpticalWorkers Coordinating Committee, affiliated with the Congress ofIndustrial Organizations, is a labor organization, within the meaning of sec-tion 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Gay-lord Kidd, Edgar L. Johnson, Doreene Eckley, Glen Poling, Marguerite Stein,Mrs. Madeline Peyton, Fred Allen Rudman, Mrs. Louise Baker, H. T. Pribble,Mrs. Thelma Black, and Buell Smallwood, and thereby discouraging membershipinOpticalWorkers Coordinating Committee, affiliated with the Congress ofIndustrial Organizations, the respondents have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining and coercing their employees in the ex-ercise of the rights guaranteed in Section 7 of the Act, the respondents haveengaged in and are engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The respondents did not violate the Act by discharging Wade Wilson.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and theentire record in the case, the undersigned recommends that the respondentsA. S. Polan, L M. Polan, C. M. Polan, Lake Polan, Jr., and E. J. Polan, a part-nership doing business under the firm name of Zenith Optical Company, theirofficers, agents, successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in Optical Workers Coordinating Committee,affiliated with the Congress of Industrial Organizations, or in any other labororganization of their employees by discharging or refusing to reinstate anyhire and tenure of employment or any term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the rights to self-organization, to form, join, or assistlabor organization, to bargain collectively through representatives of their' ownchoosing and to engage in concerted activities for the purposes of collectivebargaining for their mutual aid or protection as guaranteed in Section' 7 ofthe Act. ZENITH OPTICALCOMPANY2772.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offerto Gaylord Kidd, Edgar L Johnson, Marguerite Stein, Mrs. Made-line Peyton, Fred Allen Rudman, Mrs. Louise Baker, H. T. Pribble, and ThelmaBlack, immediate and full reinstatement to their former or substantially equiv-alentpositionswithout prejudice to their seniority or other rights andprivileges ;(b)Make whole' Gaylord Kidd, Edgar L. Johnson, Marguerite Stein, Mrs.Madeline Peyton, Fred Allen Rudman, Mrs. Louise Baker, H. T. Pribble, andMrs. Thelma Black, for any loss of pay they may have suffered by reason forthe respondents' discrimination in regard to their hire and tenure of employmentand terms and conditions of their employment by payment to them of a sumof money equal to that which each normally would have earned as wages fromthe date of the discrimination against him to the date of the offer of reinstate-ment, less his net earnings during this period ; and make whole Buell Smallwoodfor any loss of wages he may have suffered from the date of the discriminationagainsthim to the date of his present employment less his net earnings duringthat period;(c)Upon application-by Glen Poling and Doreene Eckley within 40 days aftertheir discharge from the Armed Forces of the United States offer them imme-diate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights and privileges;(d)Make whole Glen Poling and Doreene Eckley for any loss of earningssuffered by reason of the respondents' discrimination against them by imme-diate payment to them of a sum of money equal to the amount each normallywould have earned as wages during the period between the (late of their dis-charge by the respondents and the date of their entry into the Armed Forcesless their net earnings during that period ; and a sum of money equal to theamount each normally would have earned as wages between a date 5 daysafter Poling's and Eckley's timely application for reinstatement and the dateof the offer of reinstatement by the respondents, less their net earnings (luringthat period ;(e)Post immediately in conspicuous places in its Huntington, West Virginiaplants and maintain for a period for at least sixty (60) consecutive days fromthe date of posting, notices to their employees stating: (1) that the respondentswill not engage in the conduct from which it is recommended that they ceaseand desist in paragraph 1 (a) and (b) of these recommendations; (2) that therespondents will take the affirmative action set out in paragraph 2 (a), (b),(e), and (d) of these recommendations; and (3) that the respondents' em-ployees are free to become or remain members of Optical Workers CoordinatingCommittee, affiliated with the Congress of Industrial Organizations, or anyother labor organization of their choice and that the respondents will not dis-criminate against anyemployees because of their membership or activity inany of these organizations;(f)Notify the Regional Director for the Ninth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respond-ents have taken to comply therewith.It is further recommended -that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondents notify said Regional Direc-tor in writing that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondents to takethe actionaforesaid.It is recommended that the complaint he dismissed as to Wade Wilson. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October, 28,1942-any party may within fifteen (15) days from the date of the, entry ofthe order -transferring the case to the, Board, pursuant: to Section 32, of ArticleII of said Rules and Regulations, file with the Board, Rochambeau, Building,Washington, 25, D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding (including rulings upon all. motions or objections)as he relies upon, together with the original, and four copies of a brief in, sup;port thereof.As further provided in said Section 33, should any party desirepermission to argue orally before the Board, requests therefor must be madein writing to the Board within ten (10) days from the date of the order trans-ferring the case to the Board.GUSTAFB. ERICKSON,Trial Examiner.Dated September 14, 1943.a